DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to methods for user or object classification. As per independent claims 1, 15 and 18, prior art taken alone or in combination with fails to disclose or teach the methods recited. 
Specifically, in claim 1 the following limitations are not taught in prior art:
“receiving user information for a first set of users; 
receiving survey data for a second set of users, wherein the second set of users is a proper subset of the first set of users; 
training a first neural network and a second neural network based on the second set of users, wherein the first neural network maps the user information to an embedding space and the second neural network maps the embedding space to a space of probability vectors, and wherein each vector in the space of probability vectors corresponds to a user's category membership propensity; 
mapping the user information for the first set of users to the embedding space using the first neural network; 
predicting category membership propensities for the first set of users using a low-density separation algorithm on the user information for the first set of users mapped to the embedding space; 
updating the first neural network and the second neural network based on the prediction; and 
reclassifying the first set of users based on the updated first neural network and the updated second neural network.”

Specifically, in claim 15 the following limitations are not taught in prior art:
“identifying user information for each of a first set of users; 
selecting a second set of users, wherein the second set of users is a proper subset of the first set of users; 
collecting additional information for each of the second set of users; 
segmenting the second set of users into multiple categories based on the additional information; 
training a first neural network and a second neural network based on the segmentation of the second set of users, wherein the first neural network maps the user information to an embedding space and the second neural network maps the embedding space to a space of probability vectors corresponding to the multiple categories; 
mapping the user information for the first set of users to the embedding space using the first neural network; 
segmenting the first set of users into the multiple categories using a low-density separation algorithm; 
updating the first neural network and the second neural network based on the segmentation of the first set of users; and 
reclassifying the first set of users based on the updated first neural network and the updated second neural network.”

Specifically, in claim 18 the following limitations are not taught in prior art:
“identifying information for a first set of objects; 
identifying additional information for a second set of objects, wherein the second set of objects is a subset of the first set of objects; 
classifying the second set of objects into multiple categories based on the additional information; 
training a first neural network and a second neural network based on the segmentation of the second set of objects, wherein the first neural network maps the object information to an embedding space and the second neural network maps the embedding space to a space corresponding to the multiple categories; 
mapping the first set of objects to the embedding space using the first neural network; 
classifying the first set of objects into the multiple categories using a low-density separation algorithm based on the mapping; 
retraining the first neural network and the second neural network based on the classification of the first set of objects; 
remapping the first set of objects to the embedding space using the updated first neural network; 
reclassifying the first set of objects into the multiple categories using the low-density separation algorithm based on the remapping; and 
retraining the first neural network and the second neural network based on the reclassification of the first set of objects.”

The following prior art is considered related to the current application: Pal et al. (US Patent 10,922,609 B2) (‘609 discloses a method for user classification using a semi-supervised learning via deep label propagation), Tedaldi et al. (US Publication 2020/0336397 A1) (‘397 discloses a device classification method by training an autoencoder, the autoencoder comprising an encoder for transforming raw input data into a lower dimensional embedding space, and an decoder mapping the embedding space into classification output (classification probability)), and Chapelle et al. (Chapelle, O., et al., “Semi-Supervised Classification by Low Density Separation”, Proceedings of the Tenth International Workshop on Artificial Intelligence and Statistics, pp. 57-64 (2005)) (Chapelle et al. discloses a semi-supervised classification method by using low density separation, such as TSVM). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.
	Prior art searched but not listed above is recorded in PTO-892.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664